FILED
                              NOT FOR PUBLICATION                           OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAMON ANTONIO GONZALEZ-                           No. 11-71804
GARCIA,
                                                  Agency No. A099-836-600
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Ramon Antonio Gonzalez-Garcia, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s denial of his application for cancellation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s continuous physical presence determination. Lopez-

Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir. 2004). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that Gonzalez-

Garcia did not meet the requirement that he demonstrate ten years of continuous

physical presence in the United States, where he testified on three separate

occasions that he first entered the United States in 1998. See 8 U.S.C.

§ 1229b(b)(1)(A); cf. Lopez-Alvarado, 381 F.3d at 851-53 (finding that petitioners

had met their burden where the detailed documentary and testimonial evidence

presented by petitioners was consistent).

      We reject Gonzalez-Garcia’s contention that the BIA failed to consider his

evidence of continuous presence and failed to provide a reasoned and persuasive

explanation for its decision. See Ornelas-Chavez v. Gonzales, 458 F.3d 1052,

1058 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                            2                                  11-71804